Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of claim 1-15 and 17-20 on July 08, 2021 is acknowledged.  The traversal is on the ground(s) that the search “will be search in the same classification”.  This is not found persuasive because a statement that “will be search in the same classification” without showing any support for such statement is not persuasive, since the applicant did not point out the error in mutual exclusive characteristic the requirement is still deemed proper and is therefore made FINAL.
	Claims 1-15 and 17-20 are being examine, claim 16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Li (US 2015/0310349) describes a computer-implemented method for estimating failure likelihood of components of an infrastructure, comprising: accessing or receiving history data representing prior failures of the components of the 
Claim Interpretation (MPEP 2111)
3.	Claim Interpretation; Broadest Reasonable Interpretation by the examiner.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
Plain meaning (MPEP 2111.01):  
I.    THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION.

II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

III.    "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART

IV.    APPLICANT MAY BE OWN LEXICOGRAPHER AND/OR MAY DISAVOW CLAIM SCOPE

V.    SUMMARY OF DETERMINING THE MEANING OF A CLAIM TERM THAT DOES NOT INVOKE 35 U.S.C. 112(f)

	In view of the above observation and current claims, the applicant claim element separated by a comma (,) the examiner under Broadest Reasonable Interpretation interpret as the equivalent to OR function. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12-15, 17 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by  MARESCA, Jr. (US 9,228,932, Date of Patent Jan 5, 2016)
Regarding claim 1: 
MARESCA, Jr. describes a method for implementing a hierarchal Bayesian model for pipe wall thickness monitoring (abstract, Bayesian statistical approach), comprising automating construction of the model for a particular piping circuit or piece of major fixed equipment (fig. 1, col. 1, lines 16-21, tank with pipe, storage tank consider major fixed equipment), utilizing component data, historical thickness measurements and related inspection information minimum thickness and maximum corrosion rate of the tank during the extension period).
Regarding claim 2, MARESCA, Jr. further describes with nodes including component original thicknesses (claim 4, original floor thickness), wall thickness loss over time, calibration error and measurement location repeatability error.
Regarding Claim 3, , MARESCA, Jr. further describes with Bayesian prior corrosion rate distribution obtained by transforming the expected mean and maximum rates plus the confidence in this maximum rate for the particular circuit, into a continuous distribution (claim 1-2, corrosion rate @ any selected time period). 
Regarding Claim 4, , MARESCA, Jr. further describes with Bayesian prior corrosion rate distribution obtained by transforming the limiting internal thinning damage mechanisms and a measure of corrosion environment severity for the particular circuit, into a continuous distribution (claim 1-3, any time period interval of corrosion).
Regarding Claim 6, , MARESCA, Jr. further describes producing quantitative probability of failure information through estimation of the intersection of a future (col. 4, lines 1-30, the time interval between inspections is 10 years), projected thickness distribution lower tail with the established minimum thickness value.
Regarding Claim 7, MARESCA, Jr. further describes with time-dependent corrosion rates (col. 11-12, lines 52-21, 10 years interval corrosion rate), utilizing 
Regarding Claim 9, MARESCA, Jr. further describes with grouping by CML corrosion rate clusters, to identify zones of potential localized corrosion in a piping circuit (col. 7-8, 55-24, the Potential Leak Detection Grade indicates areas of highly concentrated clusters of AE events, where 5 indicates very high potential and 1 indicates very low potential.).
Regarding Claim 12, MARESCA, Jr. further describes utilizing credible or highest density intervals for historical thicknesses to validate the design of a piping circuit (col. 3, lines 50- 67, The minimum thickness is less (0.05 in.) for tanks with bottom and foundation designs with a means to provide detection and containment of a bottom leak if one were to occur.).
Regarding Claim 13, MARESCA, Jr. further describes employing credible or highest density intervals for historical thicknesses to identify data anomalies or locations warranting follow-up evaluation (col. 4, lines 1-34, the rate of corrosion estimated from a previous tank inspection, More recently, risk assessment procedures have also been developed to determine this interval.)
Regarding Claim 14, MARESCA, Jr. further describes employing credible or highest density intervals for historical thicknesses to identify locations with potential for localized corrosion thereby identifying follow-up evaluation (col. 4, the rate of corrosion estimated from a previous tank inspection, More recently, risk assessment procedures have also been developed to determine this interval.)
Regarding Claim 15, MARESCA, Jr. further describes where posterior corrosion rate distribution mean and/or variance parameters are scaled to account for anticipated, future operating conditions (col. 4, lines 1-34, the rate of corrosion estimated from a previous tank inspection or More recently, risk assessment procedures have also been developed to determine this interval.).
Regarding Claim 17, MARESCA, Jr. further describes utilizing Bayesian credible intervals for probability of failure used to optimize the number of CMLs (abstract, using Bayesian to determine col. 1-2,to have optimal maintenance and repair).
Regarding Claim 20, MARESCA, Jr. further describes a risk matrix employing risk uncertainty for a specified point in time, based on credible (col. 5, lines 9-47, uncertainty on how to compare the results of the 5 AE Test Results with the four Internal Inspections, mainly with respect to Grade C and FU2 and FU3.) 
 or highest density intervals 
	
Claim Objections

5.	Claims 8, 10, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 
prior art fail to teach:
Regarding Claim 8, utilizing an overarching circuit corrosion rate distribution and hierarchal shrinkage to account for the potential for differences in CML rates.
Regarding Claim 10,  with CML or EP grouping consistent with localized corrosion trends frequently experienced, based on a circuit’s assigned internal thinning DMs, to identify areas of potential localized corrosion in a piping circuit.
Regarding Claim 11,  which are evaluated to identify the best-fitting model using a leave-one-out cross validation or similar technique, in order to determine the nature of localized corrosion in the specific piping circuit or piece of major fixed equipment.
Regarding Claim 18, with thickness measurements treated as right-censored data, to accommodate inspection programs where multiple EP thicknesses are taken per CML, yet only the minimum thickness for the CML is recorded.
Regarding Claim 19, to quantitatively perform CML optimization, by controlling risk uncertainty as a function of CML and EP quantities.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
July 16, 2021